Ruffin, Judge.
In Bd. of Regents of the Univ. System of Ga. v. Daniels, 208 Ga. App. 195 (430 SE2d 45) (1993), this court affirmed the trial court’s *565dismissal of the Board’s claim of sovereign immunity. However, in Bd. of Regents of the Univ. System of Ga. v. Daniels, 264 Ga. 328 (446 SE2d 735) (1994), the Supreme Court reversed our affirmance and remanded the case to this court with direction that the case be further remanded to the trial court for proceedings consistent with the Supreme Court’s decision. Accordingly, our judgment is vacated and the judgment of the Supreme Court is made the judgment of this court. The case is remanded to the trial court for proceedings consistent with those outlined in the Supreme Court’s decision.
Decided March 9, 1995.
Michael J. Bowers, Attorney General, Dennis R. Dunn, Alfred L. Evans, Jr., Senior Assistant Attorneys General, for appellant.
William J. Murray, for appellees.

Judgment reversed and remanded with direction.


McMurray, P. J., and Blackburn, J., concur.